FAULKNER, Justice
(dissenting).
I dissent from the majority opinion on the question of unlawful search and seizure. The majority base their holding on this point of law on Adams v. Williams, 407 U.S. 143, 92 S.Ct. 1921, 32 L.Ed.2d 612. I fail to see any remote resemblance to Adams in this case as authority for upholding the search of McKessick’s automobile.
In Adams a police officer, acting on information given him in person by an informer who was alleged to be credible, requested the defendant, who was sitting in a parked car, to open the door. The defendant lowered the window and the officer reached into the car and found a loaded handgun (which was not visible from the outside) in the defendant’s waistband, in the exact place the informer said it would be. Thereupon, the defendant was arrest*568ed for unlawful possession of a handgun. A search incident to the arrest was made and substantial quantities of heroin were found on the defendant’s person and in the car.
The majority in Adams recognized on authority of Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889, that an officer making a reasonable investigatory stop may conduct a limited protective search for concealed weapons when he has reason to believe that the suspect is armed and dangerous. This is the “stop and frisk” doctrine and its purpose is not to discover evidence of crime, but to allow the police officer to pursue his investigation without fear of violence.
The majority in McKessick states that “the facts of this case are very similar to those in Adams v. Williams” (citation omitted). The facts are very dissimilar to Adams.
In Adams the informer gave information to the police officer in person that the defendant had a gun. In McKessick the informer gave his information over the telephone that McKessick was a dealer in narcotics — not that he was in possession of narcotics.
In Adams the search was the incident to the lawful arrest for possession of the gun. In McKessick the search was not the incident to a lawful arrest.
The officers had no valid reason to stop McKessick. They had no reason to believe that McKessick was armed and dangerous; they had no reason to fear for their lives. The officers had ample time to secure a search warrant as it appears from the record that-McKessick was followed by officers for more than an hour in unmarked cars; it did not appear that he was about to leave town. And, the officers who were following McKessick in unmarked cars summoned a police patrol car to stop Mc-Kessick, who had not even committed a traffic violation. They had him stopped because fog was moving in and they feared they might lose him. This was an unwarranted intrusion into the life of a citizen. 1 do not believe the United States Supreme Court intended to extend the stop and frisk doctrine to cases where there is no information that the suspect is armed and dangerous. In Adams, Mr. Justice Rehnquist said that “So long as the officer is entitled to make a forcible stop and has reason to believe that the suspect is armed and dangerous, he may conduct a weapons search limited in scope to this protective purpose.” No facts appear in this case that would have entitled the officers to make a forcible stop. The glaring defects in the informer’s tip were that it was not shown that he was reliable on the subject of narcotics;- that the suspect was in possession of narcotics; that he had seen the narcotics; how he had obtained his information; that his information came from a reliable source.
In my opinion whatever credibility the informer’s tip had was lost when Mc-Kessick picked up the woman passenger. His tip failed to include that type of information. From that time on the officers were acting on mere suspicion. Indeed, the entire conduct of the officers from the use of binoculars to observe McKessick to the time they had a patrol car stop him, indicates that they were acting on mere suspicion and not on the basis of the informer’s tip. The search of the woman passenger’s purse appears to have been made without her consent. The gun found in her purse could have been there by virtue of a permit to carry it. A permit to carry a gun is easily obtained in Alabama. She was not questioned as to whether she had a permit. The information that she had a gun or that McKessick would pick up someone with a gun was not included in the informer’s tip.
A search is good or bad when it starts and does not change its character because it turns out to be successful. Miller v. United States, 357 U.S. 301, 78 S.Ct. 1190, 2 L.Ed.2d 1332. Thus, when a police officer stops an automobile, he either must have probable cause to believe illegal con*569traband is contained therein (Carroll v. United States, 267 U.S. 132, 45 S.Ct. 280, 69 L.Ed. 543) or must know or have probable cause to believe the occupants of the automobile have committed a violation of law. Henry v. United States, 361 U.S. 98, 80 S.Ct. 168, 4 L.Ed.2d 134. The requirement of probable cause has roots that are deep in our history. It has long been established that common rumor, report, suspicion, or even strong reason to suspect have never been adequate grounds to support probable cause. Johnson v. United States, 333 U.S. 10, 68 S.Ct. 367, 92 L.Ed. 436; Giordenello v. United States, 357 U. S. 480, 78 S.Ct. 1245, 2 L.Ed.2d 1503.
The majority decision today tears a big hole in the Fourth Amendment. It should be instantly repaired.